Citation Nr: 0011004	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-01 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for nasal septal 
deformity. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
back disability as the result of a rib harvest for 
reconstructive rhinoplasty performed by VA in June 1996. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
scars as the result of a rib harvest for reconstructive 
rhinoplasty performed by VA in June 1996. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
muscle and nerve damage as the result of a rib harvest for 
reconstructive rhinoplasty performed by VA in June 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to July 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1997 by the St. Louis, 
Missouri, Regional Office (RO) of VA.  A personal hearing was 
scheduled for February 6, 1998.  However, on that date, the 
veteran's representative submitted a letter requesting 
cancellation of the hearing.  


FINDINGS OF FACT

1.  In June 1996, the veteran underwent reconstructive 
rhinoplasty with rib harvest at a VA medical facility. 

2.  The veteran suffered no additional disability associated 
with the back as the result of the June 1996 VA medical 
procedure. 

3.  Scars resulting from the June 1996 VA medical procedure 
were the necessary consequence of the medical procedure. 

4.  The veteran suffered additional muscle and nerve 
disability associated with the June 1996 VA medical procedure 
which was not a necessary consequence of the procedures. 



CONCLUSIONS OF LAW

1.  The requirements for payment of compensation under the 
provisions of 38 U.S.C. § 1151, for back disability as the 
result of a rib harvest for reconstructive rhinoplasty 
performed by VA in June 1996 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1999). 

2.  The requirements for payment of compensation under the 
provisions of 38 U.S.C. § 1151, for scars as the result of a 
rib harvest for reconstructive rhinoplasty performed by VA in 
June 1996 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (1999).

3.  The requirements for payment of compensation under the 
provisions of 38 U.S.C. § 1151, for muscle and nerve damage 
as the result of a rib harvest for reconstructive rhinoplasty 
performed by VA in June 1996 have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation Claims Under 38 U.S.C.A. § 1151.

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  Further, in view of the 
development of the medical record, including a VHA medical 
opinion, the Board finds that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional residuals of a back condition, scars, or 
muscle and nerve damage, as the result of a rib harvest for 
reconstructive rhinoplasty performed by VA in June 1996. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

The veteran contends that he developed "complications" 
which include a back condition, tender scars, and nerve and 
muscle damage in the area of the June 1996 rib graft (for 
reconstructive rhinoplasty). 

The evidence in this veteran's case reflects that, in April 
1996, notably prior to the June 1996 septorhinoplasty with 
rib graft, the veteran complained of stomach cramping, and 
tightening of muscles of the rib cage.  The impression was 
questionable muscle spasm, and questionable anxiety.   

On June 12, 1996, the veteran underwent an open 
reconstructive septorhinoplasty with rib graft of the right 
eighth rib.  The admitting diagnosis was nasal deformity 
secondary to trauma.  Prior to this surgery, the veteran 
presented with a history of traumatic nasal deformity and 
saddlenose deformity with resultant tip scarring and 
columellar foreshortening.  The pre-operative diagnosis was 
external nasal deformity and nasal obstruction.  

In January 1997, the veteran complained of pain over the site 
of the right rib graft.  In February 1997, the veteran 
complained of low back and rib cage pain, abdominal wall pain 
greater on the right than the left which seemed to be related 
to muscle spasm, and pain in the region of the surgery on the 
right.  Physical examination revealed a well-healed right 
subcostal scar, hypersensitive to palpation and tender. X-
rays of the ribs revealed degenerative changes of the right 
ribs, resulting in an impression of osteoarthrosis.  The 
impressions were: right rib pain - probable  muscle spasm 
related to scar formation in the rib cage; back pain; and no 
evidence of nerve impingement.  

On April 11, 1997, the veteran complained of unbearable rib 
pain.  On April 14, 1997, the veteran complained that a 
surgery by VA had caused him increased pain and wanted to 
know what kind of benefits he could receive because of this.  
On April 16, 1997, he reported that for the first several 
months after the June 1996 rib graft he did well but when he 
returned to work he began having muscle spasms.  He 
complained of pain along the edge of the rib cage.  
Objectively, the wound was noted to be well healed without 
evidence of hernia.  The diagnosis was neuropathy pain 
following rib resection for graft.  On April 16, 1997, the 
veteran underwent a nerve block at the eighth rib.  On April 
18, 1997, the veteran complained of rib pain which was better 
than two days before, but that he was still having severe 
muscle spasms; the impression was intracostal neuritis.  Four 
days later, he was noted to be doing much better, and was 
still assessed as having neuropathy. 

At the October 1997 VA compensation examination, the veteran 
complained of rib pain at the donor site, which felt like 
spasms and tightening of the muscles.  X-rays revealed a left 
[sic] eighth rib irregularity consistent with rib harvesting.  
The relevant diagnosis was muscular spasms and tightening of 
the area around the left [sic] eighth rib, which is related 
directly to the harvestation of the part of the left [sic] 
eighth rib.  During the bones component of a VA compensation 
examination in October 1997, the examiner noted a history of 
septorhinoplasty in June 1996, which was done by harvesting 
from and resecting the left [sic] eighth rib bone.  Objective 
findings included a notable scar, which was not tender to 
palpation, with no other notable deformity.  During the spine 
component of this examination, the veteran reported a history 
of a motorcycle accident in 1977 (stated to be while he was 
in service, though the veteran was not in service in 1977), 
and chronic back pain since then, and that he was unable to 
lift more than 5 to 10 pounds or stand on his feet for a long 
time without discomfort.  Objective findings included some 
limitation of motion of the lumbar spine.  X-rays revealed 
some disc space narrowing, and deformity consistent with a 
Schmorl's node.  Magnetic resonance imaging (MRI) in August 
1997 indicated degenerative joint disease of the lumbar spine 
with hypertrophic spurring of the vertebral margins 
anteriorly.  The diagnosis was degenerative joint disease of 
the lumbar spine.

In a letter dated in April 1998, a private physician, Aly 
Mohsen, M.D., wrote that the veteran presented to him with 
complaints of mid-thoracic pain, chest pain, tightness in the 
chest, difficulty carrying on any activities, and multiple 
problems with chest pain and muscle spasm and muscle 
tightness in the chest wall and back with multiple episodes 
of burning and stabbing pain.  Examination noted mild-to-
moderate limitation of motion of the lumbosacral spine; 
muscle spasm and muscle guarding; pain upon deep palpation of 
muscle trigger points; pain on deep palpation of the spinous 
process of L4-S1 joints; and scar from the previous resection 
around the eighth or ninth ribs which appeared to be tender 
to touch.  The resulting impressions were: chronic myofascial 
pain syndrome, chronic pain syndrome, and recent resection of 
the eighth rib with aggravation of pre-existing degenerative 
joint disease.  Dr. Mohsen added that "the resection of the 
eighth rib could be a probable cause of re-aggravation of 
[the veteran's] myofascial pain syndrome and his 
osteoarthritic changes in the thoracic spine." 

A December 1999 opinion reflects that a cardiothoracic 
attending surgeon with the VHA reviewed the claims file and 
offered the following opinions: the reconstructive 
rhinoplasty with eighth rib graft harvest performed by VA 
appeared to have been performed correctly, with no 
complications; the likelihood that the resection of the 
anterior rib "would have contributed to exacerbation of any 
pre-existing disorders of the thoracic spine is very small"; 
it was also "unlikely" that the incision could exacerbate 
muscular problems related to the anterior chest wall, 
specifically pectoralis muscles; painful or tender scars, 
painful or tender muscle motion, and neuralgia type pains 
associated with tingling, numbness, burning, and other 
paracenesthesias are common after thoracotomy incisions (in 
as much as 5 percent of patients), so that this should be 
considered a typical complication after such procedures. 

A.  Back Disability

In this case, the record contains different medical etiology 
opinions on the question of whether the veteran's pre-
existing osteoarthritis of the thoracic spine was aggravated 
by the June 1996 VA surgery.  The Court has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  With regard to the weight 
to assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

In this veteran's case, the evidence of record includes a 
private medical opinion (April 1998) that included 
aggravation of pre-existing thoracic spine disability due to 
recent rib resection.  However, Dr. Mohsen appears to have 
qualified that diagnosis to a large extent by subsequently 
explaining that he had indicated to the veteran that the 
resection of the eighth rib by VA "could be a probable 
cause" of aggravation of the thoracic spine.  Additionally, 
the record includes the December 1999 VHA medical opinion 
that there was a "very small" likelihood that the resection 
of the rib by VA "would have contributed to exacerbation of 
any pre-existing disorders of the thoracic spine."  Both of 
these medical opinions appear to have been based on a review 
of the pertinent medical evidence of record, which includes 
that the veteran had pre-existing degenerative arthritis of 
the thoracic spine.

The Board finds that Dr. Mohsen's opinion, which is tentative 
and qualified by the language that the VA surgery "could" 
be a "probable" cause of aggravation of osteoarthritic 
changes of the thoracic spine, is speculative and does not 
convey a medical opinion clear opinion as to aggravation.  
Further, the VHA opinion to the effect that such a likelihood 
was "very small" also weighs against the veteran's claim as 
to this issue.  Read together, the medical opinions suggest 
only a small likelihood of aggravation; this does not 
demonstrate that it is at least as likely as not that the 
veteran's pre-existing osteoarthritis was aggravated by VA 
surgery in June 1996.  The Board therefore finds that the 
clear preponderance of the evidence is against a finding that 
disability of the back resulted from or was aggravated by the 
June 1996 VA medical procedure. 

B. Scars

While the clinical evidence reflects that the veteran has a 
scar from the resection around the eighth or ninth ribs which 
appeared to be tender to touch, this is a "necessary 
consequence" of the rib graft to which the veteran consented 
in June 1996, that is, a scar is certain to result from, and 
was intended to result from, the rib harvest performed by VA.  
The December 1999 VHA opinion, which indicated that painful 
or tender scars "should be considered a typical complication 
after" a reconstructive rhinoplasty, further evidences that 
a scar is a "necessary consequence" of the June 1996 rib 
graft surgery performed by VA.  The regulations specifically 
provide that compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3).  For these reasons, the 
Board must find that the requirements for payment of 
compensation under the provisions of 38 U.S.C. § 1151, for 
scars as the result of a rib harvest for reconstructive 
rhinoplasty performed by VA in June 1996, have not been met.  
38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.358, 3.800.

C. Muscle and Nerve Damage

With regard to a claim for compensation based on additional 
disability in the form of muscle and/or nerve damage, there 
is no medical evidence documenting any such damage at the 
time of the VA surgery in June 1996.  Following VA surgery in 
June 1996, the veteran did not enter complaints of muscle 
spasm or damage or pain for several months, until January 
1997, when he returned to work.  

However, the Board notes that the October 1997 VA diagnosis 
included that muscular spasms and tightening of the area 
around the eighth rib was "related directly to the 
harvestation of the part of the left [sic] eighth rib."  

With regard to a claim for compensation based on additional 
disability of nerve damage, the evidence of record also 
demonstrates that the veteran did not complain of such 
symptomatology until January 1997, when he returned to work, 
notably over 6 months after VA surgery in June 1996.  In 
April 1997, the veteran reported more symptomatology of 
neuropathy pain following VA surgery in June 1996. 

It would thus appear that muscle and nerve symptomatology has 
been demonstrated as related to the VA procedure.  The 
December 1999 VHA opinion indicated that painful or tender 
muscle motion and neuralgia type pains (associated with 
tingling, numbness, burning, and other paracenesthesias) 
"should be considered a typical complication after" the 
June 1996 rib graft surgery performed by VA.  However, the 
VHA opinion also stated that such symptoms are suffered by 
"as much as 5% of patients who undergo thoracotomies and 
resection of ribs."  This qualifying language indicating 
that there was essentially up to a 5 percent chance of 
suffering such damage is viewed by the Board as showing that 
such symptoms were not "necessary consequences" of the rib 
graft to which the veteran consented in June 1996.  If there 
was only a 5 percent chance of such damage, it cannot 
reasonably be said that such damage was certain to result 
from the treatment administered.  38 C.F.R. § 3.358(c)(3).  
For these reasons, the Board must find that the requirements 
for payment of compensation under the provisions of 38 U.S.C. 
§ 1151 for muscle and nerve damage as the result of a rib 
harvest for reconstructive rhinoplasty performed by VA in 
June 1996 have been met.  38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. §§ 3.358, 3.800.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for back 
disability is not warranted.  Entitlement to compensation 
under 38 U.S.C.A. § 1151 for scars is not warranted.  To this 
extent, the appeal is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
muscle and nerve damage is warranted.  To this extent, the 
appeal is granted. 



REMAND

Review of the issue of entitlement to service connection for 
nasal deformity reveals matters of procedural and medical 
complexity which require resolution prior to appellate 
review.  

It appears from first glance that the issue involves only 
service connection for nasal deformity.  The RO has denied 
this claim based on a finding that nasal deformity preexisted 
service and was not aggravated by service.  However, the 
veteran has also referenced breathing problems, and the 
veteran's representative had argued that inservice surgical 
procedures, including a sinusotomy, show an increase in 
severity during service.  Service medical records separately 
refer to:  nasal septal deformity, secondary to trauma, 
saddle nose; sinusitis, maxillary, chronic, bilateral; and, 
rhinitis, allergic.  It appears that a sinusotomy and 
bilateral antrostomy were performed in 1966.  Some other 
service records reference the need for surgical correction of 
the nasal septum deformity, but it is not clear what 
procedure, if any, was performed for this purpose during the 
veteran's service.  Although the veteran was hospitalized for 
17 days in 1966 for these procedures, the complete hospital 
and surgical records do not appear to be in the claims file. 

Additionally, it would appear that the issues of entitlement 
to service connection for sinusitis and rhinitis have been 
implicitly raised by the veteran's representative.  Under the 
particular circumstances of this case, the medical 
determinations to be made would appear to be rather complex 
given the evidence of a nasal septal deformity which may have 
preexisted service.  The Board therefore views the issues as 
sufficiently intertwined so as to require deferral of 
appellate review of the nasal septal deformity issue pending 
development and adjudication of the newly raised sinusitis 
and rhinitis issues by the RO.  


For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any additional 
service medical records.  Such request 
should specifically include a request for 
all medical records associated with the 
veteran's hospitalization at Lackland Air 
Force Base in June 1966.  

2.  The veteran should be scheduled for 
special VA examination for the purpose of 
ascertaining the nature, relationship and 
etiology of any nasal septal deformity, 
sinusitis, and rhinitis.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer opinions as to time 
of onset of all found disorders.  If the 
examiner finds that any disorder(s) 
preexisted the veteran's service, then he 
or she should offer an opinion as to 
whether there was any increase in 
severity during service beyond the 
natural progression of the disease.  If 
it is as least as likely as not that a 
disorder had its inception during 
service, the examiner should so state.  
The examiner should also discuss the 
relationship, if any, between the nasal 
septal deformity noted during service and 
the sinusotomy and antrostomy performed 
during service in June 1966.   

3.  After completion of the above, the RO 
should develop and adjudicate the issues 
of entitlement to service connection for 
sinusitis and rhinitis.  The veteran and 
his representative should be notified of 
the determination and furnished notice of 
appellate rights and procedures, 
including the need to file a notice of 
disagreement if the veteran wishes to 
initiate an appeal from such 
determination.  

4.  After undertaking any additional 
development deemed necessary with regard 
to the nasal septal deformity issue, the 
RO should review the record and determine 
if entitlement to service connection for 
nasal septal deformity is warranted.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to clarify matters of medical 
complexity.  The veteran and his representative have the 
right to submit additional argument and evidence in support 
of the matters addressed in this remand.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

